           Case 4:20-cv-00020-LPR Document 37 Filed 09/09/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION


YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on
Behalf of All Others Similarly Situated                                              PLAINTIFFS

v.                                      No. 4:20-cv-00020-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                               DEFENDANT


                                              ORDER

         Before the Court are the Parties’ Joint Motion to Approve Settlement Agreement and

Dismiss the Case with Prejudice, and Brief in Support.1 With the details set forth in the Notice of

Time and Costs Records2 requested by this Court in its Order deferring final approval of the

settlement,3 the Court now approves the settlement as fair and reasonable.

         Further, the Court certifies as final a settlement collective composed of the 53 individuals

(the three named Plaintiffs plus the 50 opt-in Plaintiffs who were pro-rated) employed by

Defendant, who in the three years prior to the commencement of this action, alleged that they

worked more than forty hours in a work week and received prorated pay that impacted their

overtime pay calculation. The Court also specifically approves the attorneys’ fees and costs award

of $11,500.00. In so doing, the Court notes that it understands, and conditions its approval of the

fees and costs on, the fact that Plaintiffs’ counsel is not collecting any additional monies from the

Plaintiffs themselves. The Court DISMISSES the case with prejudice. The Court maintains

jurisdiction to enforce the settlement.


1
  Docs. 33 & 34.
2
  Docs. 36 & 36-1
3
  Doc. 35 (text entry Order)
  Case 4:20-cv-00020-LPR Document 37 Filed 09/09/21 Page 2 of 2




IT IS SO ORDERED this 9th day of September 2021.



                                       ________________________________
                                       LEE P. RUDOFSKY
                                       UNITED STATES DISTRICT JUDGE
